323 S.W.3d 465 (2010)
STATE of Missouri, Respondent,
v.
Dwayne J. WINGO, Appellant.
No. ED 93770.
Missouri Court of Appeals, Eastern District, Division Five.
October 26, 2010.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Richard A. Starnes, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.


*466 ORDER

PER CURIAM.
Defendant, Dwayne Wingo, appeals from the judgment entered after a jury found him guilty of robbery in the first degree and attempted robbery in the first degree. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).